Froessel, J.
(concurring). We are all agreed that the Labor Management Relations Act of 1947 (Taft-Hartley Act) is silent on the specific subject of stranger picketing by a labor organization as an unfair labor practice. A minority is of the opinion that because of its close relation to activities proscribed by that statute (U. S. Code, tit. 29, § 158, subd. [b]) the picketing here complained of falls within the area of proscription. Had the sponsors of the Taft-Hartley Act and the Congress so intended, surely they would have made their purpose manifest, for plain language was readily available.
In my view the Taft-Hartley Act does not deprive the Supreme Court of this State of jurisdiction of the subject matter, which is “ governable by the State or it is entirely ungoverned ” (International Union, U. A. W. A., v. Wisconsin Employment Relations Bd., 336 U. S. 245, 254). Accordingly, I concur with the Chief Judge for reversal and remission for decision on the merits.